)
                                               NO. CV40681

    JOHN ALEXANDER SMITH                               )
                                                       )                              FILED IN
    V.                                                 )                       6th COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                       )
    CITY NA TI ON AL BANK OF                                                   2/18/2015 10:39:16 AM
                                                       )
    SULPHUR SPRINGS                                    )                            DEBBIE AUTREY
                                                                    62ND JUDICIAL DISTRICT
                                                                                        Clerk

                                          NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

           Comes now CITY NATIONAL BANK OF SULPHUR SPRINGS, pursuant to Rule 25.1 of

    the Tex. R. App. P., and files this its Notice of Appeal:

                                                      I.

           The case was filed in the 62"d Judicial District Court of Hopkins County, Texas and styled

    John Alexander S111i1h v. Ci1y Na1ional Bank()( Sulphur Springs, Cause No. CV40681. The

    judgment that is being appealed from was entered on December 15. 2014.

                                                      11.

           City National Bank of Sulphur Springs desires to appeal to the Sixth District Court of

    Appeals sitting in Texarkana.

                                                     Ill.

           This notice is filed by City National Bank of Sulphur Springs, the Defendant in the trial court.

                                                   Respectfully submitted,




                                                   Texas Stat· Bar
                                                             1
                                                   MERCY         CARTER* TIDWELL, l.L.P.
                                                   1724 Galleria Oaks Drive
                                                   Texarkana, TX 75503
                                                   Telephone: (903) 794-9419
                                                   Facsimile: (903) 794-1268
                                                   E-mai I: j mercvli/itcxarkanala,vvcrs.com
\
    \




                                                           Coy Johnson
                                                           Texas State Bar No. I 0698000
                                                           Clay Johnson
                                                           Texas State Bar No. 24007450
                                                           JOHNSON LA II' FIRM, P.C.
                                                           609 Gilmer Street
                                                           Sulphur Springs. TX 75482-4121
                                                           Telephone: (903) 885-8866
                                                           Facsimile: (903) 584-1313

                                                           ATTORNEYS FOR DEFENDANT




                                                   CERTIFICATE OF SERVICE


                 A true and correct copy of the foregoing No1ice o{Appea/ as been forwarded to:

                       l'vlr. J. ivlark Sudderth
                       NOTEBOOM LA II' FIRM
                       669 Airport Freeway
                       Hurst, TX 76053

                       i'vlr. R. Wesley Tidwell
                       LA II' OFFICES OF ELLIS & TtDll'ELL
                       101 W. Houston
                       Paris, Texas 75460

        this IO'h day of February, 2015.




        1\'otice of Appeal - Page 2
February 18, 2015               NOTICE OF APPEAL-CIVIL FORM

                                    CAUSE NO. CV40681
JOHN ALEXANDER SMITH                                 IN THE DISTRICT COURT

vs.                                                                  HOPKINS COUNTY, TEXAS

CITY NATIONAL BANK OF                                 62~ 0 JUDICIAL DISTRICT
SULPHUR SPRINGS
******************************************************************************
DATE NOTICE OF APPEAL FILED: FEBRUARY 17, 2015

ACCELERATED APPEAL: NO                        RESTRICTED APPEAL:                 NO

DATE OF JUDGMENT: DECEMBER 15, 2014

DATE OF MOTION FOR NE\V TRIAL, IF FILED: JANUARY 12, 2015

NAME OF TRIAL COURT JUDGE: HONORABLE WILL BIARD

NAME OF COURT REPORTER: ANNA UPCHURCH

OTHER PARTIES:

NAME: JOHN R. MERCY                                       NAME: J. MARK SUDDERTH
ATTORNEY: #13947200                                       ATTORNEY: #19461500BY
ADDRESS: 1724 GALLERIA OAKS DRIVE                         ADDRESS: 669 AIRPORT FREE\VAY
TEXARKANA, TEXAS 75503                                    HURST, TEXAS 76053
PHONE: (903) 794 - 9419                                   PHONE: (817) 282 - 9700


NAME: COY JOHNSON                                         NAME:
ATTORNEY: #10698000                                       ATTORNEY
ADDRESS: 609 GILMER ST.                                   ADDRESS:
SULPHUR SPRINGS, TEXAS 75482
PHONE: (903) 885 - 8866                                   PHONE:



NAME: \VILLIAM CORi~ELIUS                                 NAME:
ATTORi~EY: #04834700                                      ATTORNEY:
ADDRESS: 909 ESE LOOP 323,                                ADDRESS:
SUITE 400, TYLER, TEXAS 75701
PHONE: (903) 509 - 5000                                    PHONE:

                                                ''''"u"""''''
                                            ,,, nJ.STR ,,



                                       '
                                      =1-·
                                      s, p\                      ....·o-
                                                                     ,,§
                                                                           (;,
       CHERYL FULCHER-DISTRICT CLERK, H~I.\'P~JJ.~ P. 0. BOX 391, SULPHUR SPRINGS, TX 75483

                                        'f{-,~' ~j;
                                      18f~1M                                          DEPUTY CLERK


                                       ~~   ·.. ........:.io
                                       ~.A.·..
                                        -..-~
                                                           .--~"" ~
                                                          ··o",  ,::;
                                           1
                                         ''' 1,f':J SN\r "'''''
                                                '''''"'""'''''